Citation Nr: 1748441	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-00 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the cervical strain, prior to September 26, 2013, and in excess of 30 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for the thoracic strain prior to January 31, 2014, and in excess of 20 percent thereafter.

3.  Entitlement to an effective date earlier than April 19, 2012, for the award of a 10 percent disability rating for radiculopathy of the right upper extremity.

4.  Entitlement to an effective date earlier than April 19, 2012 for the award of a 10 percent disability rating for radiculopathy of the left upper extremity.

5.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, as secondary to the service-connected thoracic strain.

REPRESENTATION

The Veteran represented by:  Karl A. Kazmierczak, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In the November 2013 rating decision, the RO granted an increased disability rating of 30 percent for the cervical strain effective September 26, 2013; and separate disability ratings for radiculopathy of the right and left upper extremities assigning a 10 percent disability rating for each effective September 26, 2013.  In a December 2012 letter, the Veteran's representative expressed disagreement with the effective dates assigned for the increased disability rating of 30 percent for the cervical strain and separate disability ratings for radiculopathy of the right and left upper extremities.  Subsequently, in an August 2014 rating decision the RO granted an earlier effective date of April 19, 2012 for the separate disability ratings for radiculopathy of the right and left upper extremities.  The Veteran has been granted the earliest possible effective date (April 19, 2012) for the grant of secondary service connection for radiculopathy of the bilateral upper extremities.  Those two issues have been resolved and are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a subsequent March 2013 rating decision, the RO granted an increased disability rating of 20 percent for the thoracic strain effective January 31, 2014.

In May 2017, the Veteran testified before the undersigned Veterans' Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file.

The issue of entitlement to service connection for a lumbar spine disability has been raised by the record in a September 2014 letter from the Veteran, a May 2017 nexus statement from Dr. J.A.E., and a May 2017 nexus statement from Dr. J.V., but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for radiculopathy of the bilateral lower extremities, as secondary to the thoracic strain, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to September 26, 2013, the Veteran's cervical strain was manifested by limitation of right lateral rotation to 60 degrees and left lateral rotation to 60 degrees; a combined range of motion (ROM) of 300 degrees; painful motion; and interference with sitting.

2.  From September 26, 2013, the Veteran's cervical strain has been manifested by limitation of forward flexion to 15 degrees, extension to 15 degrees, right lateral flexion to 35 degrees, left lateral flexion to 35 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees; painful motion; weakened movement; and excess fatigability.

3.  Prior to January 31, 2014, the Veteran's thoracic strain was manifested by painful motion and excess fatigability with repetitive use as well as interference with prolonged standing, but without any limitation of motion.

4.  From January 31, 2014, the Veteran's thoracic strain has been manifested by limitation of forward flexion to 60 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 18 degrees, and left lateral rotation to 18 degrees; and painful motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for the cervical strain prior to September 26, 2013, or in excess of 30 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321(a), 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237.

2.  The criteria for an initial disability rating in excess of 10 percent for the thoracic strain prior to January 31, 2014, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321(a), 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on the VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran contends that his cervical and thoracic strains have progressively worsened.  See May 2017 Board Hearing Transcript at 11.    

Preliminarily, the Board notes the applicable DC is 5237 for both the cervical and thoracic strains.  See 38 C.F.R. § 4.71a.  As such, it is rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating is warranted if there is forward flexion of the thoracolumbar spine greater than 60 degrees but not 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not 40 degrees; the combined ROM of the thoracolumbar spine is greater than 120 degrees but not 235 degrees; the combined ROM of the cervical spine is greater than 170 degrees but not 335 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a.  

A 20 percent disability rating is warranted if there is forward flexion of the thoracolumbar spine greater than 30 degrees but not 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not 30 degrees; the combined ROM of the thoracolumbar spine is not greater than 120 degrees; the combined ROM of the cervical spine is not greater than 170 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is warranted if there is forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.

A 40 percent disability rating is warranted if there is unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

Notwithstanding the above diagnostic criteria, with respect to musculoskeletal disabilities such as spinal disabilities, 38 C.F.R. § 4.40 recognizes the primary concern is the inability to perform the normal working movements of the body with normal excursion, strength, speed coordination, or endurance.  Thus, when evaluating musculoskeletal disabilities on the basis of limitation of motion, in addition to the relevant rating criteria, the VA must also consider factors such as: more or less movement than normal; weakened movement; excess fatigability; incoordination; and pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing are related considerations as well.  38 C.F.R. § 4.45.

Generally, in assessing the evidence of record, the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms of his spinal disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013), (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  To the extent his lay statements bear on the lay observable symptoms of his spinal disabilities, the Board finds they are competent and generally credible.  

However, the Veteran is not competent to render a medical diagnosis or opinion on such a complex medical question as ROM measurements, the presence of ankylosis, changes in spinal contour, etc.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  Accordingly, in that regard, the Board relies on the medical evidence of record.  

As this is an appeal of initial disability ratings, the evidence to be considered is not limited to the current severity of the disability.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55 (1994).  

In this instance, the earliest possible effective date for an increased disability rating is March 5, 2010; the date the Veteran's petition to reopen his service connection claim for a back disability was received.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(a), (o)(2); March 5, 2010 Report of General Information.

The Board first addresses the claim for an initial disability rating in excess of 10 percent prior to September 26, 2013 for the cervical strain.

In March 2010, a Progress Note from Dr. J.A.E. documented the Veteran's report of frequent pain, which was rated at a four on the pain scale.  March 4, 2010 Dr. J.A.E. Progress Note.  Dr. J.A.E. indicated there was evidence of tenderness, which he rated between a two and three (on a scale of one to four) as well as muscle spasms, which was rated at a three (on a scale of one to five).  However, Dr. J.A.E. did not indicate whether the muscle spasms resulted in an abnormal spinal contour.  Generally, Dr. J.A.E.'s notes appear to indicate these symptoms pertained to the cervical and thoracic spine.  However, Dr. J.A.E. did not find any evidence of inflammation; paresthesia; numbness, tingling, or burning.  Of import, Dr. J.A.E.'s notes did not include ROM testing results.

Just a month later, in April 2010, Dr. J.A.E. wrote a letter relaying the Veteran continued to experience cervical and upper thoracic pain and stiffness.  April 2010 Letter from Dr. J.A.E.  Dr. J.A.E. stated he used both prescription and over-the-counter pain medication and anti-inflammatory medication as needed.  Even with the medication and periodic treatment, his condition continued to become increasingly more bothersome.

Dr. J.A.E. noted that radiographs from 1998 showed degenerative disc disease at the C7 and mild spondylosis of the lower cervical spine.

Upon examination, Dr. J.A.E. advised the Veteran was able to walk and stand without any apparent gait aberration.  However, he had some trouble sitting for a sustained period of time while filling out the required paperwork for the appointment.  There was evidence of mild to moderate muscle hypertonicity as well as tenderness and nodulation over the trapezius, levator scapulae, and cervicothoracic paraspinal musculature bilaterally.  

The Veteran's ROM testing of the cervical spine revealed flexion of 50 degrees; extension of 60 degrees; right lateral flexion of 45 degrees; left lateral flexion of 45 degrees; rotation to the right of 80 degrees; and rotation to the left of 80 degrees. 

In furtherance of these claims, the Veteran was first afforded a VA examination in April 2012.  See April 2012 Back Conditions VA Examination Report.  At that time, he underwent and examination of both the cervical and thoracic spine.  With respect to the cervical spine, he relayed that he has continuously sought medical care since the motor vehicle accident in service, which caused these disabilities.  He experienced pain on the side of his neck extending into the trapezial region.  He described the pain as "gripping."  There is usually stiffness in the mornings and with cold weather.  However, the stiffness is alleviated by heat and warm showers.  Even so, he denied any limitation of motion.  Based on his lay statements, the VA examiner concluded no flare-ups were reported.

Following ROM testing, the VA examiner logged the Veteran exhibited forward flexion of 45 degrees or greater (normal being 45 degrees); extension of 45 degrees or greater (normal being 45 degrees); right lateral flexion of 45 degrees or greater (normal being 45 degrees); left lateral flexion of 45 degrees or greater (normal being 45 degrees); right lateral rotation of 60 degrees (normal being 80 degrees); and left lateral rotation of 60 degrees (normal being 80 degrees).  Id.; see also 38 C.F.R. § 4.71a, Plate V, ROM of the Cervical and Thoracolumbar Spine, Cervical Spine.  With each of these motions, the VA examiner found objective evidence of pain at the end of the motion.  See April 2012 Back Conditions VA Examination Report.  

Upon repetitive use testing, the Veteran did not demonstrate any additional limitation of motion.  However, the VA examiner noted he continued to have functional impairment due to less movement than normal and pain on movement.  In addition, there was evidence of excess fatigability. 

Further, the VA examiner concluded there was evidence of localized tenderness or pain to palpation for joints/soft tissue and guarding or muscle spasms, but not enough to result in an abnormal spinal contour.  However, his muscle strength was normal in all respects, without any evidence of muscle atrophy.  Aside from mild degenerative arthritis at the C4-5 and C5-6 and the above, the VA examiner found no other pertinent physical findings, complications, conditions, signs, or symptoms.  Consequently, the VA examiner opined his cervical strain did not impact his ability to work.

In October 2012, the Veteran presented for treatment at the G.M. Group.  An October 25, 2012 G.M. Group Treatment Note by Dr. A.C.T. documented his report of chronic neck pain for years, which was usually manageable.  However, he relayed experiencing an acute onset of severe neck pain four days prior.  Although he described this pain as sharp and stabbing pain, which radiated down into his arms, he did not disclose any resulting limitation of motion or function.  Unfortunately, Dr. A.C.T.'s notes did not include any ROM measurements or any other findings relevant to the diagnostic criteria.

In March 2013, the Veteran sought medical attention from a VA neurologist.  March 27, 2013 VA Neurology Outpatient Note.  Upon examination, the VA neurologist found he had full ROM of the cervical spine without any objective evidence of pain and no evidence of muscle wasting.  However, there was evidence of tenderness beginning at the base of his skull.  

Two months later, a May 2013 noted the Veteran's report of an acute worsening of his neck pain.  May 16, 2013 VA Primary Care Note; May 31, 2013 G.M. Group Treatment Note by Dr. A.C.T.  He relayed that he felt a pop a month ago while undergoing physical therapy, and since then he has had difficulty moving his neck.  May 16, 2013 VA Primary Care Note.  However, he did not expound further regarding the limitation of motion and/or function.  Further, the treatment provider's notes did not contain any other information bearing ROM or any other applicable diagnostic criteria.

The Veteran's complaints of neck pain continued into July 2013.  July 18, 2013 G.M. Group Treatment Note by Dr. A.C.T.; July 25, 2013 Pain Management Consultation from Dr. J.V.  At his July 2013 appointment with Dr. J.V., he relayed that the pain in his neck radiated to his occiput and into his hands.  July 25, 2013 Pain Management Consultation from Dr. J.V.  Additionally, he complained of mid-back pain.  He stated the pain ranged from an eight to 10 on the pain scale.  Bending his neck, standing, turning his head, and lifting worsens the pain, while massages, sitting, and lying down help to reduce the pain.  Although his lay statements establish pain with movement, the Board notes they did not detail an inability or the limitation of his ability to bend, turn, or lift his head.  

Upon examination, Dr. J.V. found there was evidence of tenderness to palpation of the occipitalis muscle; muscle spasms of the neck bilaterally; muscle spasms of the trapezius and thoracic erector spinae bilaterally; and increased pain with traction.  However, Dr. J.V. did not indicate whether the muscle spasms resulted in an abnormal spinal contour.  

Even though Dr. J.V. concluded there was decreased ROM, it was not support by specific measurements.  As a result, there is insufficient evidence of record for the Board to determine whether there was an increase in the Veteran's limitation of motion to warrant a higher disability rating since the April 2012 VA examination.

Ultimately, Dr. J.V. noted assessments of cervical spondylosis, mild cervical spine degenerative disc disease, cervical facet hypertrophy, and myofascial pain.
The Veteran resumed his treatments with Dr. J.A.E. in July 2013 as well.  July 31, 2013 Dr. J.A.E. Progress Note.  At that time, Dr. J.A.E. noted his report of constant pain rated at a four on the pain scale.  Dr. J.A.E. indicated there was evidence of tenderness, which he rated between a two and three as well as muscle spasms, which was rated at a three.  Again, Dr. J.A.E. did not indicate whether the muscle spasms resulted in an abnormal spinal contour.  Generally, Dr. J.A.E.'s notes appear to indicate these symptoms pertained to the cervical spine and head.  Of significance, Dr. J.A.E.'s notes did not include ROM testing results.

Dr. J.A.E. made largely similar findings in August 2013.  See August 7, 2013 Dr. J.A.E. Progress Note; August 16, 2013 Dr. J.A.E. Progress Note; August 20, 2013 Dr. J.A.E. Progress Note.  Most notably, Dr. J.A.E.'s notes continued to exclude any ROM testing results.

In light of the above, the Board finds the preponderance of the evidence more nearly approximates a 10 percent disability rating prior to September 26, 2013 for the cervical strain.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that the Board must examine the relevant evidence to determine whether it is possible to grant a higher percentage evaluation for a distinct period; this concept is known as the "staging" of ratings).

At all times, the Veteran maintained forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees.  In fact, there was no documentation of limitation of motion until the April 2012 VA examination.  See April 2012 Back Conditions VA Examination Report.  Thus, prior to April 2012, he would have only been entitled to the minimum compensable disability rating for a joint due to painful motion, as there was no compensable limitation of motion.  38 C.F.R. §§ 4.40, 4.59, 4.71a, DC 5003.  

Even with the limitation of motion registered during the April 2012 VA examination, the Veteran was able to achieve full forward flexion and his limitation of motion occurred with right and left lateral rotation.  With the documented limitation of motion, his combined ROM of the cervical spine was 300 degrees, well within the ROM prescribed for a 10 percent disability rating. 

Although the Veteran consistently exhibited tenderness and muscle spasms, there is no evidence of record showing it resulted in an abnormal gait or an abnormal spinal contour.  The Board acknowledges the evidence of record does show he has an abnormal spinal contour; mild scoliosis.  See July 22, 1992 Chronological Record of Medical Care; March 28, 1994 Radiologic Consultation Request/Report.  However, the evidence of record establishes this diagnosis pre-dates the October 1993 motor vehicle accident, based on which these disabilities are service-connected.  See June 2012 Rating Decision.  All medical evidence of record for the relevant timeframe silent as to any additional abnormality in the spinal contour.  Furthermore, notwithstanding Dr. J.A.E.'s  notation in the April 2010 letter his condition continues to become increasingly more bothersome, Dr. J.A.E. expressly noted he was able to walk and stand without any aberration in gait.

In contrast, a subsequent September 26, 2013 Back Conditions VA Examination Report documented an appreciable increase in the severity of the Veteran's cervical spine disability.  During this examination, as it pertained to his cervical spine, he relayed that he continued to experience pain in his neck and head.  September 26, 2013 Back Conditions VA Examination Report.  This time, he described the pain as a "crushing sensation" with attendant stiffness and cold weather intolerance.  Further, he stated the ROM of his neck was limited.  Based on his lay statements, the VA examiner determined flare-ups were reported and noted his claim that during such an episode he needed to cease his activity and rest.  Although he detailed how his flare-ups were alleviated, the Board observes he did not relay the frequency with which his flare-ups occurred, the severity of the flare-up, or limitation of motion or function caused by the same.

Upon ROM testing, the Veteran demonstrated forward flexion of 15 degrees; extension of 15 degrees; right lateral flexion of 35 degrees; left lateral flexion of 35 degrees; right lateral rotation of 30 degrees; and left lateral rotation of 30 degrees.  With each of these motions, the VA examiner found objective evidence of pain at the end of the motion.  

Even so, the Veteran was able to undergo repetitive use testing.  Following which, he did not demonstrate any additional limitation of motion.  However, the VA examiner noted he continued to have functional impairment due to less movement than normal and pain on movement.  In addition, there was evidence of weakened movement and excess fatigability. 

Further, the VA examiner concluded there was evidence of localized tenderness or pain to palpation for joints/soft tissue and guarding or muscle spasms, but not enough to result in an abnormal spinal contour.  However, his muscle strength remained normal in all respects, without any evidence of muscle atrophy.  Aside from degenerative arthritis and multilevel degenerative disc disease of the cervical spine, the VA examiner found no other pertinent physical findings, complications, conditions, signs, or symptoms.  

Based on the findings, the VA examiner opined that forced flexion, extension, and rotation of the neck would cause increased discomfort and pain.  Any resulting limitation of motion would be dependent on the severity of the flare-up episode.

By April 2014, the Veteran's ROM appears to have improved.  April 9, 2014 VA Primary Care Note.  During an April 2014 appointment, he presented with chronic neck pain primarily in the suboccipital area.  Upon examination, the treatment provider observed there was no stiffness of the neck and that he maintained normal ROM, but grimaced with the motions tested.  Additionally, the treatment provider found his gait was normal.

An April 2014 VA Physical Therapy Consult logged the Veteran's complaint of constant pain from the neck to the low back centrally.  However, upon ROM testing, the physical therapist found his ROM was within normal limits for the cervical spine with the exception of right lateral rotation which was only to 55 degrees and left lateral rotation which was only to 45 degrees.

At a subsequent April 2014 VA physical therapy appointment, the physical therapist noted the Veteran's continued to report ongoing neck and low back pain without a change in symptoms since April 2013.  April 16, 2014 VA Physical Therapy Consult.

A third April 2014 VA physical therapy note indicated that upon examination ROM testing, the Veteran's ROM of his neck was within normal limits, but there was tenderness to palpation of the neck.  April 29, 2014 VA Physical Therapy Note.

In considering the above, the Board finds the preponderance of the evidence more nearly approximates a 30 percent disability rating from September 26, 2013, to the present.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra; Hart, supra.

Most significantly, a 40 percent disability rating is warranted if there is unfavorable ankylosis of the entire cervical spine.  Here, there is no evidence of record establishing the presence of ankylosis, unfavorable or otherwise. 

The Veteran's forward flexion of the cervical spine was limited to 15 degrees, which is within the range specified by the diagnostic criteria for a 30 percent disability rating.  Although he exhibited additional limitation of extension, lateral flexion, and lateral rotation, unlike the diagnostic criteria for a 10 or 20 percent disability rating, these motions individually or combined are not included among the diagnostic criteria for consideration of a 30 percent or 40 percent disability rating.  

Even though the September 2013 VA examiner acknowledged the Veteran's report of flare-ups, aside from the fact that generally forced flexion, extension, and rotation of the neck would cause increased discomfort and pain, the VA examiner did not speculate as to the resulting limitation of motion or function because it would depend on the severity of the flare-up episode.  In that regard, the Board finds there is insufficient evidence of limitation of motion or function to establish an overall increase in the Veteran's disability picture to warrant an increased disability rating on that basis.  

Although the Veteran discussed flare-ups during the examination, he did not speak to the frequency with which his flare-ups occurred, the severity of the flare-up, or limitation of motion or function caused by the same.  Rather, he simply described what he needed to do in order to alleviate the flare-up; cease the activity he was engaged in and rest.  Even accepting his lay statement established complete loss of function, the Board has no information regarding the frequency of such episodes.  As such, the Board finds the VA examiner's conclusion does not require further investigation.  Cf. Sharp v. Shulkin, No. 16-1385 (U.S. Vet. App. Sept. 6, 2017).  Given the dearth of information regarding flare-ups, the Board cannot find the Veteran's overall disability picture warrants an increased disability rating in excess of 30 percent on this basis.  

Furthermore, while the April 2014 VA treatment records are indicative of a considerable improvement in the severity of the Veteran's cervical strain, the Board notes there is a scarcity of relevant medical evidence of record thereafter.  Accordingly, the Board declines to reduce and further stage the disability rating assigned for the cervical strain.   

Next the Board turns to claim for an initial disability rating in excess of 10 percent prior to January 31, 2014, for the thoracic strain.

At the outset, the Board notes the large majority of the medical evidence of record pertains to his cervical strain.  Prior to January 31, 2014, in terms of private treatment records, only the March 4, 2010 Progress Note from Dr. J.A.E.; April 2010 Letter from Dr. J.A.E.; and July 25, 2013 Pain Management Consultation from Dr. J.V. detailed above discussed the thoracic strain, albeit to limited degrees.  

Additionally, the Veteran was examined by the VA in April 2012 and September 2013.  See April 2012 Back Conditions VA Examination Report; September 2013 Back Conditions VA Examination Report.  During the April 2012 VA examination, the Veteran stated he experienced pain in the mid and upper back; located between the midline and scapulae.  See April 2012 Back Conditions VA Examination Report.  He described the pain was akin to knuckles being placed on his mid-back.  Due to the pain, he relayed that he fidgets constantly regardless of whether he is sitting or standing.  He could drive for up to two hours at a time, with the use of a lumbar support and vibrator.  When he lies down, he needs to lay on his side and a pillow under his legs.  Further, he reported stiffness and cold weather intolerance.  In light of his statements, the VA examiner concluded no flare-ups were reported. 

The VA examiner found upon ROM testing the Veteran could achieve forward flexion of 90 degrees or greater (normal being 90 degrees); extension of 30 degrees or greater (normal being 30 degrees); left lateral flexion of 30 degrees or greater (normal lateral flexion being 30 degrees on each side); right lateral flexion 30 degrees or greater; left lateral rotation of 30 degrees or greater (normal being 30 degrees each side); and right lateral rotation of 30 degrees or greater.  Id.; see also 38 C.F.R. § 4.71a, Plate V, ROM of Cervical and Thoracolumbar Spine, Thoracolumbar Spine.  No objective evidence of painful motion was found with any of these motions. 

Upon repetitive use testing, the Veteran did not demonstrate any additional limitation of motion.  However, the VA examiner noted he began exhibiting pain on movement as well as excess fatigability. 

Further, the VA examiner concluded there was evidence of localized tenderness or pain to palpation to the para vertebral musculature, particularly on the vertebral border of both scapulae.  However, there was no evidence of guarding or muscle spasms of the thoracolumbar spine.  His muscle strength was normal in all respects, without any evidence of muscle atrophy.  His sensory examination was normal; the straight leg raise test was normal; and there were no signs or symptoms attributable to radiculopathy.  The VA examiner found no other pertinent physical findings, complications, conditions, signs, or symptoms.  Consequently, the VA examiner opined his thoracic strain did not impact his ability to work.

When the Veteran underwent a second VA examination in September 2013, he reported suffering from pain in the entire mid-back region.  He explained the pain was a "crunching" sensation, as though a fist is being placed on his back and twisted.  There was accompanying stiffness and cold weather intolerance.  Due to the pain, he is only able to sit between three and four minutes at a time.  However, he is able to stand for longer periods of time.  He is also able to drive between 15 and 20 minutes.  Given his lay statements, the VA examiner acknowledged his report of flare-ups.  Further, the VA examiner noted his assertion that when a flare-up occurred he needed to cease his activity and rest.  As with the flare-ups of the cervical spine, he only detailed how his flare-ups were alleviated without touching on the frequency with which they flare-ups occurred, the severity, or the accompanying limitation of motion or function.

Following ROM testing, the VA examiner assessed the Veteran had forward flexion of 90 degrees or greater; extension of 30 degrees or greater; left lateral flexion of 30 degrees or greater; right lateral flexion 30 degrees or greater; left lateral rotation of 30 degrees or greater; and right lateral rotation of 30 degrees or greater.  No objective evidence of painful motion was found with any of these motions. 

Once more, upon repetitive use testing, the Veteran did not demonstrate any additional limitation of motion.  However, the VA examiner noted he began exhibiting pain on movement as well as weakened movement and excess fatigability. 

In addition, the VA examiner concluded there was evidence of localized tenderness or pain to the T4-12 in the midline of the parascapular area.  However, there was no evidence of guarding or muscle spasms of the thoracolumbar spine.  His muscle strength was normal in all respects, without any evidence of muscle atrophy.  His sensory examination was normal; the straight leg raise test was normal; and there were no signs or symptoms attributable to radiculopathy.  With the exception of arthritis and degenerative disc disease of the thoracic spine, the VA examiner found no other pertinent physical findings, complications, conditions, signs, or symptoms.  

Based on these findings, the VA examiner opined that prolonged standing as well as any attempt at repetitive lifting, bending, and stooping, would cause increased discomfort and pain with movement.  However, the limitation of motion and function would be dependent on the severity of the flare-up episode.

In contemplating the above evidence of record, the Board finds the preponderance of the evidence more nearly approximates a 10 percent disability rating for the thoracic strain prior to January 14, 2014.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Fagan, supra; Hart, supra.

Despite Dr. J.A.E.'s indication the Veteran has continued to experience upper thoracic stiffness since the motor vehicle accident in service, continued treatment over the past 12 years, and increase in the severity of the symptoms; Dr. J.A.E. did not elaborate on his limitation of motion or function caused by his thoracic strain.  Notably, although in the April 2010 letter, Dr. J.A.E. provided ROM measurements for the cervical spine, no measurements are provided with respect to the thoracolumbar spine.

Even though Dr. J.V. concluded there was decreased ROM, it was not supported by specific measurements.  July 25, 2013 Pain Management Consultation from Dr. J.V.  Moreover, Dr. J.V. did not specify if the decreased ROM pertained to the cervical spine, thoracolumbar spine, or both.   

Necessarily, the April 2012 Back Conditions VA Examination Report and September 2013 Back Conditions VA Examination Report are the most probative medical evidence of record in terms of ROM.  According to these ROM tests, there was no limitation of motion upon initial or repetitive use testing.  

As with the cervical spine, despite the September 2013 VA examiner's confirmation of flare-ups, aside from the fact that generally prolonged standing as well as any attempt at repetitive lifting, bending, and stooping, would cause increased discomfort and pain with movement, the VA examiner did not hazard a guess as to the resulting limitation of motion or function because it would depend on the severity of the flare-up episode.  In that regard, the Board finds there is insufficient evidence of limitation of motion or function to establish an overall increase in the Veteran's disability picture to warrant an increased disability rating on that basis.  

Even though the Veteran discussed flare-ups during the examination, he did not speak to the frequency with which his flare-ups occurred, the severity of the flare-up, or limitation of motion or function caused by the same.  He only described what he needed to do in order to alleviate the flare-up; cease the activity he was engaged in and rest.  Once more, even accepting his lay statement established complete loss of motion and/or function, the Board has no information regarding the frequency of such episodes.  As such, the Board finds the VA examiner's conclusion does not require further investigation.  Cf. Sharp, supra.  

Thus, prior to January 14, 2014, he is only entitled to the minimum compensable disability rating for a joint due to painful motion, as there was no compensable limitation of motion.  38 C.F.R. §§ 4.40, 4.59, 4.71a, DC 5003.  

By January 31, 2014, the Veteran began demonstrating limitation of motion in the thoracolumbar spine.  See January 31, 2014 VA Primary Care Note; see also April 9, 2014 VA Primary Care Note (duplicated the January 2014 findings).  At that time, he presented with continued report of back pain.  See January 31, 2014 VA Primary Care Note.  Upon examination, the treatment provider found no evidence of tenderness to palpation of the spine.  The treatment provider noted his gait was normal.  However, the treatment provider noted he exhibited forward flexion up to 60 degrees; extension of up to 30 degrees; bilateral lateral flexion up to 30 degrees; bilateral lateral rotation up to 18 degrees.  Further, the treatment provider found objective evidence of pain; grimacing with ROM.

Consequently, as of January 31, 2014, the Veteran limitation of forward flexion met the ROM encompassed by the diagnostic criteria for a 20 percent disability rating.  In contrast, his combined ROM was 186 degrees, which was greater than the outer limit of 170 degrees combined ROM delineated in the diagnostic criteria for a 20 percent disability rating.  

A higher disability rating of 40 percent is not supported by the evidence of record because the Veteran's forward flexion was not 30 degrees or less and there is no evidence of favorable ankylosis of the entire thoracolumbar spine.

Following the April 9, 2014 VA Primary Care Note, which registered similar findings as the January 31, 2014 VA Primary Care Note, the Veteran's thoracic strain seemingly improved.  While an April 2014 VA Physical Therapy Consult, acknowledged the Veteran's report of constant pain from the neck to the low back centrally, the treatment provider concluded his thoracolumbar spine ROM was within normal limits.

An April 16, 2014 VA Physical Therapy Consult indicated that despite the Veteran's  continued to report ongoing neck and low back pain without a change in symptoms since April 2013.

Finally, an April 29, 2014 VA Physical Therapy Note, revealed the Veteran's thoracolumbar spine ROM remained within normal limits.  While there was tenderness to palpation of the neck, there was none of the low back.  

As with the cervical spine, although the April 2014 VA treatment records are indicative of an appreciable improvement in the severity of the Veteran's thoracic strain, the Board notes the relevant medical evidence of record thereafter is sparse.  Accordingly, the Board declines to reduce and further stage the disability rating assigned for the thoracic strain.   

In sum, the most probative evidence of record does not show that a disability rating in excess of 10 percent prior to September 26, 2013, and in excess of 30 percent thereafter, for service strain is warranted.  Additionally, the most probative evidence of record does not support a disability rating in excess of 10 percent prior to January 31, 2014, or in excess of 20 percent thereafter, for thoracic strain is warranted.  


ORDER

An initial disability rating in excess of 10 percent for the cervical strain prior to September 26, 2013, and in excess of 30 percent thereafter, is denied.

An initial disability rating in excess of 10 percent for the thoracic strain prior to January 31, 2014, and in excess of 20 percent thereafter, is denied.


REMAND

The Veteran contends that the radiculopathy of his right and left lower extremities stems from his service-connected cervical and/or thoracic spine strains.  See September 2014 Letter from the Veteran. 

Although the April 2012 and September 2013 VA examinations did not disclose any sensory deficits or signs or symptoms of radiculopathy, an April 10, 2014 VA Neurology Outpatient Note included an assessment of lumbosacral radiculopathy.  

In light of the April 2014 assessment, the Veteran was afforded another VA examination in September 2014.  See September 2014 Peripheral Nerves Conditions VA Examination Report.  Following examination, the VA examiner diagnosed him with lumbar radiculopathy of the right and left lower extremities.  Nevertheless, the VA examiner opined it was less likely than not the lumbar radiculopathy of the right and left lower extremities was caused by or otherwise related to his in service motor vehicle accident.  In support, the VA examiner cited his report of experiencing lower extremity symptom only over the past two years.  Consistent with his report, his service treatment records did not contain any radicular complaints.  

Furthermore, the VA examiner opined it was not caused by or otherwise related to his thoracic strain because the pathology of the lumbar radiculopathy of the right and left lower extremities was due to his degenerative disc disease of the lumbar spine, which was confirmed by a magnetic resonance imaging study in 2014.  Id.; see also May 22, 2014 VA Neurology Consult (assessment of degenerative disease of the Veteran's lumbar spine).  In this regard, the VA examiner's findings are seemingly consistent with the May 2017 nexus statement from Dr. J.A.E., which noted current diagnoses of lumber disc herniation, degenerative changes at the L4-S1, and sciatica; and the May 2017 nexus statement from Dr. J.V., which noted current diagnoses of lumbar spine degenerative disc disease with protraction of the L4-5, right L5-S1, and L4-5 bilaterally, as well as foraminal stenosis. 

Although the VA examiner addressed the issue of causation, the VA examiner did not touch on the issue of aggravation.  Notwithstanding the referral to the RO noted above, the original theory of entitlement is as secondary to the Veteran's service-connected thoracic strain.  As such, it is clear error for the Board to rely on a medical opinion addressing only causation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013). 

Furthermore, the VA examiner continued on to provide a nexus statement with respect to the whether the degenerative disc disease of the lumbar spine was caused by or otherwise related to the Veteran's service.  However, this is of no moment for the Board as no service connection claim for a lumbar spine disability is before the Board or has been initiated at this time.   

For the same reason, the Board cannot rely on the May 2017 nexus statement from Dr. J.A.E. or the May 2017 nexus statement from Dr. J.V. to resolve this claim.  Dr. J.A.E. specifically found it was more likely than not the Veteran's lumbar radiculopathy of the right and left lower extremities was secondary to his service-connected "lumbar injury."   The Board cannot grant service connection as secondary to a disability that is not service-connected.  38 C.F.R. § 3.310 (2016) (a disability that is proximately due to or the result of a service-connected disability shall be service-connected).  Likewise, Dr. J.V. specifically found it was more likely than not his lumbar radiculopathy of the right and left lower extremities was caused by or otherwise related to his "military service."  Neither addressed whatsoever whether his lumbar radiculopathy of the right and left lower extremities was proximately due to or aggravated by his service-connected thoracic strain.

For the foregoing reasons, the Board finds a remand is necessary for an addendum VA medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the September 2014 VA examiner for an addendum opinion regarding his radiculopathy of the bilateral lower extremities.  If the September 2014 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) the Veteran's radiculopathy of the bilateral lower extremities, was aggravated (permanently beyond its natural progression) by his service-connected thoracic strain.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


